ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant conceded that the word “unlawful” preceding “sexual intercourse” was an unnecessary averment but contends that, since it was alleged, it became incumbent upon the state to prove it and claims that this was not done.
We now examine the evidence to determine if such proof was made.
The arresting officers testified that on three nights prior to the date charged in the information they had, from a vantage point, observed the house located at 909 East 12th Street. They stated that they saw couples enter the house, remain approximately an hour, and then leave, and that they had questioned some of the parties as they were leaving. They testified that on the night in question the appellant admitted them into her home and told them there was no one there, but that they had found Margaret Baker and Freddie Lee Clark therein. Each officer testified that the house in question bore the reputation of one where couples met for the purpose of sexual intercourse.
Freddie Lee Clark testified that he had taken Margaret Baker to the appellant’s house on the night charged in the information for the purpose of having intercourse with her and had paid the appellant a dollar for the use of the room, but that the officers’ arrival frustrated his mission. Clark stated that *67before admitting the officers appellant told him to get in bed and tell the officers that he was her cousin.
William J. Rutledge testified that sometime before the night in question he had taken Ophelia Thomas to the house at 909 East 12th Street, that a woman admitted them and for a dollar rented them a room where they had an act of intercourse.
Willie Mae White testified that she and Eddie Webster had gone to a house on 12th Street, that the appellant admitted them and that she and Webster had had an act of intercourse in the house.
Marie Bell testified that she had gone to appellant’s home with Ray Carter, and Carter made an attempt to have intercourse with her but was unable to do so because he had drunk too much gin.
Appellant did not testify in her own behalf, but offered witnesses as to her good reputation.
We think the foregoing clearly proves that unlawful sexual intercourse had taken place in appellant’s home with her knowledge.
Remaining convinced that we properly disposed of this case originally, appellant’s motion for rehearing is overruled.